MEMORANDUM **
Hugo Ernesto Ocampo Argueta and Evelia Garcia Montiel, husband and wife, seek review of the Board of Immigration Appeals’ (“BIA”) order denying their fifth motion to reconsider. We review for abuse of discretion the denial of a motion to reconsider. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ fifth motion to reconsider. See 8 C.F.R. § 1003.2(b)(2)(“A party may file only one motion to reconsider any given decision and may not seek reconsideration of a decision denying a previous motion to reconsider.”)
We lack jurisdiction to review the BIA’s underlying order dismissing Petitioners’ direct appeal from the immigration judge’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
*739PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.